Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed via RCE on 3/19/2021. Claims 1-4, 6-11, 13-17 and 19-23 are pending in the application and have been examined. Claims 1, 8 and 15 have been amended. Claims 5, 12 and 18 have been cancelled. Claims 21-23 have been added.

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 3/19/2021 has been entered.

Response to Arguments
Applicant’s argument on 35 U.S.C. 102/103:
Applicant’s arguments, see pages 10-11, filed on 3/19/2021, with respect to the rejection(s) of claims 1-4, 6-11, 13-17 and 19-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, Kephart et al. Publication No. US 2013/0191106 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-11, 13, 15-17, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Akyamac et al. Publication No. US 2018/0005127 A1 (Akyamac hereinafter) in view of Liao et al. Publication No. US 2015/0301882 A1 (Liao hereinafter) and Kephart et al. Publication No. US 2013/0191106 A1 (Kephart hereinafter).

Regarding claim 1,
Akyamac teaches a computer-implemented method comprising:
obtaining, at an automated problem detection and alerting system, at least one dataset associated with one or more devices of a client system (Para 0037, 0050 - problem prediction system (PPS) 140 receives historical problem event data from Support Systems (SS) 130 and machine data from Problem prediction Element (PPE) 150 of network elements and client devices).
processing the at least one dataset to generate a diagnostic result (Para 0037, 0039, 0060, 0062 – based on received machine data, the PPS 140 applies the machine data to history data to generate correlated historical problem and machine data, such that historical problem data corresponding to a particular customer segment is matched to the machine data associated with that customer 
generating a predictive function based on the diagnostic result (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules; and Para 0063 – For example, a problem prediction rule may be in the form of [Machine Data 1, Machine Data 2, . . . , Machine Data n] ==> Problem Type T, wherein the “Machine Data 1, Machine Data 2, . . . , Machine Data n” are input variable of the rule that will reduce output result “Problem Type T”).
providing the predictive function to the client system (Para 0040 - A PPE 150 at a client device may be configured to perform problem prediction locally at the PPE 150 by receiving a set of problem prediction rules from PPS 140) enabling the client system to predict the specific problem with the one or more devices based on values of the input variable (Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to identify a predicted problem event at the client device; and Para 0098 - assume that a problem prediction rule is as follows: [Event Data 1, Event Data 4, Event Data 6 ==> Problem Type T] for a specific problem “Problem Type T”. So, a client device may dynamically monitor and predict whether the specific problem “Problem Type T” will happen at the client device based on determining whether observed data includes “Event Data 1, Event Data 4, Event Data 6”, wherein the “Event Data 1, Event Data 4, Event Data 6” are applied as changes to input variable of the problem prediction rule for the specific problem “Problem Type T”).
Akyamac does not explicitly teach 
processing the at least one dataset  with a problem-specific code module to generate a diagnostic result, wherein the problem-specific code module is configured to process the at least one dataset to detect a potential for a specific problem associated with the one or more devices as the diagnostic result.
generating a predictive function based on the diagnostic result from the problem-specific code module, wherein the predictive function maps an input variable associated with the diagnostic result for the specific problem detected by the problem-specific code module to at least one of the diagnostic result or an associated severity level for the diagnostic result.
enabling the client system to predict the specific problem with the one or more devices based on values of the input variable derived from a simulation of potential changes to the one or more devices of the client system.

processing the at least one dataset  with a problem-specific code module (Para 0042, 0044 – operational data may be received by the prognostic engine (PE) from the subsystems in order to provide estimated risk of the subsystems; and Para 0070 - wherein the prognostic engine is operating based on a software application running on the prognostic engine) to generate a diagnostic result (Para 0045 – a measure of health may be determined based on the received operational data), wherein the problem-specific code module is configured to process the at least one dataset to detect a potential for a specific problem associated with the one or more devices as the diagnostic result (Para 0045 – based on the received operation data, the prognostic engine may detect a potential for a specific problem associated with the one or more the subsystems. For example, where the system is a cluster of printers and each subsystem is a color printer, the measure of health indicating a potential for a specific problem as how close each toner of the color printer is to failure as a result of continued use, wherein the determined potential for a specific problem is a level of remaining of black toner, magenta toner, yellow toner, and cyan toner).
generating a predictive function based on the diagnostic result from the problem-specific code module (Para 0068 – a prediction function may be generated and triggered to estimate how much time is left before “hx” reaches a failure threshold), wherein the predictive function maps an input variable associated with the diagnostic result for the specific problem detected by the problem-specific code module to at least one of the diagnostic result or an associated severity level for the diagnostic result (Para 0060 – to consider the degradation of the subsystem, the prognostics information such as prediction of remaining useful life of the determined specific problem “RUL” can be used as an input variable to a risk predictive function “W” for risk measure of the subsystem).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.
Kephart teaches:
enabling the client system to predict the specific problem with the one or more devices (Para 0042 – Fig. 1 shows a simulation application 40 which may locate at cloud 48 or at local workstation 20. The simulation application 40 enables a client to perform different simulation and prediction activities with respect to the process plant 10) based on values of the input variable derived from a simulation of potential changes to the one or more devices of the client system (Para 0073 – the simulation system 52 is utilized to process variable that associates with predictive functions; Para 0061 and Fig. 2 – during the prediction mode, the simulation system 52 operates to perform a prediction based on input variables. For example, as showed on Fig. 2, value variable U^ is used as input variable which is processed by the process model 66 in order to generate an output prediction Y^ when the simulator 52 is placed in a prediction mode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac and Liao to include the teachings of Kephart. The motivation for doing so is to study behavior of a system easily over a long period of time and more closely.

Regarding claim 2, the method of claim 1,
Akyamac teaches
wherein the predictive function is configured to generate an updated diagnostic result based on a change to the input variable (Para 0098 - assume that a problem prediction rule is as follows: [Event Data 1, Event Data 4, Event Data 6 ==> Problem Type T]. So, if a first set of observed machine data input variable includes [Event Data 1, Event Data 3, Event Data 6], then the output result is: “a problem type T will not predicted”. And after that, when a second set of observed changes machine data input variable includes [Event Data 1, Event Data 4, Event Data 6], then an updated diagnostic result “a problem type T will be predicted” is outputted from the rule).
Akyamac does not explicitly teach 
the predictive function is configured to generate an updated diagnostic result with an associated severity level.
Liao teaches:

the predictive function is configured to generate an updated diagnostic result with an associated severity level (Para 0050 – The risk measure may be used as a weighting factor of each subsystem in the optimizer which optimizes the objective considering the constraints (e.g. capacity of each generator). The output of the optimizer is fed back to the local control of the subsystem. The prognostics analysis may be built offline and updated when new measurement is received).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include 

Regarding claim 3, the method of claim 2,
Akyamac teaches

wherein the predictive function is operable to generate the updated diagnostic result without applying a new dataset to the problem-specific code module (Para 0040 – based on received problem prediction rules from PPS 140, PPE 150 of the client may use observed machine data to perform problem prediction locally at the PPE 150 without applying to PPS 140).

Akyamac does not explicitly teach 
wherein the predictive function is operable to generate the updated diagnostic result and the associated severity level.
Liao teaches:

wherein the predictive function is operable to generate the updated diagnostic result and the associated severity level (Para 0050 – The risk measure may be used as a weighting factor of each subsystem in the optimizer which optimizes the objective considering the constraints (e.g. capacity of each generator). The output of the optimizer is fed back to the local control of the subsystem. The prognostics analysis may be built offline and updated when new measurement is received).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.


Regarding claim 4, the method of claim 1,
Akyamac teaches
wherein the input variable includes at least one parameter measured in real-time at the client system (Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to 


Regarding claim 6, the method of claim 1,
Akyamac teaches
generating a plurality of predictive functions (Para 0037, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules)
wherein each predictive function maps a different input variable associated with the specific diagnostic result for a potential problem to at least one of the specific diagnostic result or an associated severity level for the specific diagnostic result (Para 0063 – For example, a problem prediction rule may be in the form of [Machine Data 1, Machine Data 2, . . . , Machine Data n] ==> Problem Type T; i.e. machine data is mapped to inputs of the rule in order to get a predicted problem event output).
Akyamac does not explicitly teach 
generating a plurality of predicted results, wherein each predicted result is associated with a particular code module configured to generate a specific result.
Liao teaches:

generating a plurality of predicted results, wherein each predicted result is associated with a particular code module configured to generate a specific result (Para 0064 and Fig. 6 – The PE units may be distributed throughout the system and each PE unit may have a corresponding processing area defining the subsystems that it is responsible for. For example, PE 1 (613) may have a processing area 610 that includes Subsystem 1 (611) and Subsystem 2 (612), PE 2 (631) may have a processing area 630 that includes Subsystem 3 (632), and PE n (621) may have a processing area 620 that includes Subsystem n (622), wherein each PE unit may have a processing area including any number of subsystems)
 



Regarding claim 21, the method of claim 1,
Akyamac does not explicitly teach 
generating a plurality of predictive functions corresponding to a plurality of the one or more devices of the client system, wherein each corresponding predictive function is associated with a particular device of the one or more devices of the client system.
Liao teaches:

generating a plurality of predictive functions corresponding to a plurality of the one or more devices of the client system, wherein each corresponding predictive function is associated with a particular device of the one or more devices of the client system (Para 0045 – based on the received operation data, the prognostic engine may detect a potential for a specific problem associated with the one or more the subsystems. For example, where the system is a cluster of printers and each subsystem is a color printer, the measure of health indicating a potential for a specific problem as how close each toner of the color printer is to failure as a result of continued use, wherein the determined potential for a specific problem is a level of remaining of black toner, magenta toner, yellow toner, and cyan toner; and Para 0068 – a prediction function may be generated and triggered to estimate how much time is left before “hx” reaches a failure threshold; and Fig. 6 shows that because processing area 610 includes two subsystem 1 (611) and subsystem 2 (612), so in response to received operation data from each subsystem, the system may generate different predictive functions for each particular subsystem).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.

Regarding claim 8,
a non-transitory computer readable storage media encoded with instructions that, when executed by a processor of an automated problem detection and alerting system, cause the processor to perform operations comprising:
obtaining at least one dataset associated with one or more devices of a client system (Para 0037, 0039 and 0050 - problem prediction system (PPS) 140 receives historical problem event data from Support Systems (SS) 130 and historical machine data and machine data from Problem prediction Element (PPE) 150 of network elements and client devices).
processing the at least one dataset to generate a diagnostic result (Para 0037, 0039, 0060, 0062 – based on received machine data, the PPS 140 applies the machine data to history data to generate correlated historical problem and machine data, such that historical problem data corresponding to a particular customer segment is matched to the machine data associated with that customer segment, so the reason and a potential problem associated with one or more network devices and client devices are determined).
generating a predictive function based on the diagnostic result (Para 0037, 0039, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules; and Para 0063 – For example, a problem prediction rule may be in the form of [Machine Data 1, Machine Data 2, . . . , Machine Data n] ==> Problem Type T, wherein the “Machine Data 1, Machine Data 2, . . . , Machine Data n” are input variable of the rule that will reduce output result “Problem Type T”).
providing the predictive function to the client system (Para 0040 - A PPE 150 at a client device may be configured to perform problem prediction locally at the PPE 150 by receiving a set of problem prediction rules from PPS 140) enabling the client system to predict the specific problem with the one or more devices based on values of the input variable (Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in order to identify a predicted problem event at the client device; and Para 0098 - assume that a problem prediction rule is as follows: [Event Data 1, Event Data 4, Event Data 6 ==> Problem Type T] for a specific problem “Problem Type T”. So, a client device may dynamically monitor and predict whether the specific problem “Problem Type T” will happen at the client device based on determining whether observed data includes “Event Data 1, Event Data 4, Event Data 6”, wherein the “Event Data 1, Event Data 4, Event Data 6” are applied as changes to input variable of the problem prediction rule for the specific problem “Problem Type T”).


processing the at least one dataset  with a problem-specific code module to generate a diagnostic result, wherein the problem-specific code module is configured to process the at least one dataset to detect a potential for a specific problem associated with the one or more devices as the diagnostic result.
generating a predictive function based on the diagnostic result from the problem-specific code module, wherein the predictive function maps an input variable associated with the diagnostic result for the specific problem detected by the problem-specific code module to at least one of the diagnostic result or an associated severity level for the diagnostic result.
enabling the client system to predict the specific problem with the one or more devices based on values of the input variable derived from a simulation of potential changes to the one or more devices of the client system.
Liao teaches:
processing the at least one dataset  with a problem-specific code module (Para 0042, 0044 – operational data may be received by the prognostic engine (PE) from the subsystems in order to provide estimated risk of the subsystems; and Para 0070 - wherein the prognostic engine is operating based on a software application running on the prognostic engine) to generate a diagnostic result (Para 0045 – a measure of health may be determined based on the received operational data), wherein the problem-specific code module is configured to process the at least one dataset to detect a potential for a specific problem associated with the one or more devices as the diagnostic result (Para 0045 – based on the received operation data, the prognostic engine may detect a potential for a specific problem associated with the one or more the subsystems. For example, where the system is a cluster of printers and each subsystem is a color printer, the measure of health indicating a potential for a specific problem as how close each toner of the color printer is to failure as a result of continued use, wherein the determined potential for a specific problem is a level of remaining of black toner, magenta toner, yellow toner, and cyan toner).
generating a predictive function based on the diagnostic result from the problem-specific code module (Para 0068 – a prediction function may be generated and triggered to estimate how much time is left before “hx” reaches a failure threshold), wherein the predictive function maps an input variable associated with the diagnostic result for the specific problem detected by the problem-specific code module to at least one of the diagnostic result or an associated severity level for the diagnostic result (Para 0068 – 0060 – to consider the degradation of the subsystem, the prognostics information such as prediction of remaining useful life of the determined specific problem “RUL” can be 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.

Kephart teaches:
enabling the client system to predict the specific problem with the one or more devices (Para 0042 – Fig. 1 shows a simulation application 40 which may locate at cloud 48 or at local workstation 20. The simulation application 40 enables a client to perform different simulation and prediction activities with respect to the process plant 10) based on values of the input variable derived from a simulation of potential changes to the one or more devices of the client system (Para 0073 – the simulation system 52 is utilized to process variable that associates with predictive functions; Para 0061 and Fig. 2 – during the prediction mode, the simulation system 52 operates to perform a prediction based on input variables. For example, as showed on Fig. 2, value variable U^ is used as input variable which is processed by the process model 66 in order to generate an output prediction Y^ when the simulator 52 is placed in a prediction mode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac and Liao to include the teachings of Kephart. The motivation for doing so is to study behavior of a system easily over a long period of time and more closely.

Regarding claims 9-11, 

Claims 9-12 are analyzed and interpreted as a non-transitory computer readable storage media of claims 2-4.


Regarding claim 13, 

Claim 13 is analyzed and interpreted as a non-transitory computer readable storage media of claim 6.


Regarding claim 22, 

Claim 22 is analyzed and interpreted as a non-transitory computer readable storage media of claim 21.



Regarding claim 15,
Akyamac teaches an apparatus comprising: a network interface unit configured to communicate with an automated detection engine that processes datasets associated with devices of a client system to detect potential problems associated with the one or more devices; a memory; and a processor coupled to the network interface unit and the memory, the processor configured to:
obtain at least one dataset associated with one or more devices of a client system (Para 0037, 0039 and 0050 - problem prediction system (PPS) 140 receives historical problem event data from Support Systems (SS) 130 and historical machine data and machine data from Problem prediction Element (PPE) 150 of network elements and client devices).
process the at least one dataset to generate a diagnostic result (Para 0037, 0039, 0060, 0062 – based on received machine data, the PPS 140 applies the machine data to history data to generate correlated historical problem and machine data, such that historical problem data corresponding to a particular customer segment is matched to the machine data associated with that customer segment, so the reason and a potential problem associated with one or more network devices and client devices are determined).
generate a predictive function based on the diagnostic result (Para 0037, 0039, 0062 – the PPS 140 uses associated historical problem and machine data to generate a set of problem prediction rules and a set of performance metrics associated with the set of problem prediction rules; and Para 0063 – For example, a problem prediction rule may be in the form of [Machine Data 1, Machine Data 2, . . . , Machine Data n] ==> Problem Type T, wherein the “Machine Data 1, Machine Data 2, . . . , Machine Data n” are input variable of the rule that will reduce output result “Problem Type T”).
provide the predictive function to the client system (Para 0040 - A PPE 150 at a client device may be configured to perform problem prediction locally at the PPE 150 by receiving a set of problem prediction rules from PPS 140) enabling the client system to predict the specific problem with the one or more devices based on values of the input variable (Para 0040 - PPE 150 at the client device observes machine data, i.e. event data, in real-time at the device, applies observed machine data in real-time as input variable to the set of problem prediction rules in a specific problem “Problem Type T”. So, a client device may dynamically monitor and predict whether the specific problem “Problem Type T” will happen at the client device based on determining whether observed data includes “Event Data 1, Event Data 4, Event Data 6”, wherein the “Event Data 1, Event Data 4, Event Data 6” are applied as changes to input variable of the problem prediction rule for the specific problem “Problem Type T”).

Akyamac does not explicitly teach 
process the at least one dataset with a problem-specific code module to generate a diagnostic result, wherein the problem-specific code module is configured to process the at least one dataset to detect a potential for a specific problem associated with the one or more devices as the diagnostic result.
generate a predictive function based on the diagnostic result from the problem-specific code module, wherein the predictive function maps an input variable associated with the diagnostic result for the specific problem detected by the problem-specific code module to at least one of the diagnostic result or an associated severity level for the diagnostic result.
enabling the client system to predict the specific problem with the one or more devices based on values of the input variable derived from a simulation of potential changes to the one or more devices of the client system.
Liao teaches:
process the at least one dataset  with a problem-specific code module (Para 0042, 0044 – operational data may be received by the prognostic engine (PE) from the subsystems in order to provide estimated risk of the subsystems; and Para 0070 - wherein the prognostic engine is operating based on a software application running on the prognostic engine) to generate a diagnostic result (Para 0045 – a measure of health may be determined based on the received operational data), wherein the problem-specific code module is configured to process the at least one dataset to detect a potential for a specific problem associated with the one or more devices as the diagnostic result (Para 0045 – based on the received operation data, the prognostic engine may detect a potential for a specific problem associated with the one or more the subsystems. For example, where the system is a cluster of printers and each subsystem is a color printer, the measure of health indicating a potential for a specific problem as how close each toner of the color printer is to failure as a result of continued use, wherein the determined potential for a specific problem is a level of remaining of black toner, magenta toner, yellow toner, and cyan toner).
generate a predictive function based on the diagnostic result from the problem-specific code module (Para 0068 – a prediction function may be generated and triggered to estimate how much time is left before “hx” reaches a failure threshold), wherein the predictive function maps an input variable associated with the diagnostic result for the specific problem detected by the problem-specific code module to at least one of the diagnostic result or an associated severity level for the diagnostic result (Para 0068 – 0060 – to consider the degradation of the subsystem, the prognostics information such as prediction of remaining useful life of the determined specific problem “RUL” can be used as an input variable to a risk predictive function “W” for risk measure of the subsystem).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Liao. The motivation for doing so is to resilient optimization and control for distributed systems.

Kephart teaches:
enabling the client system to predict the specific problem with the one or more devices (Para 0042 – Fig. 1 shows a simulation application 40 which may locate at cloud 48 or at local workstation 20. The simulation application 40 enables a client to perform different simulation and prediction activities with respect to the process plant 10) based on values of the input variable derived from a simulation of potential changes to the one or more devices of the client system (Para 0073 – the simulation system 52 is utilized to process variable that associates with predictive functions; Para 0061 and Fig. 2 – during the prediction mode, the simulation system 52 operates to perform a prediction based on input variables. For example, as showed on Fig. 2, value variable U^ is used as input variable which is processed by the process model 66 in order to generate an output prediction Y^ when the simulator 52 is placed in a prediction mode).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac and Liao to include the teachings of Kephart. The motivation for doing so is to study behavior of a system easily over a long period of time and more closely.

Regarding claims 16-17, 

Claims 16-18 are analyzed and interpreted as an apparatus of claims 2-3.


Regarding claim 19, 

Claim 19 is analyzed and interpreted as an apparatus of claim 6.


Regarding claim 23, 

Claim 23 is analyzed and interpreted as an apparatus of claim 21.



Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akyamac in view of Liao and Kephart, and further in view of Lee et al. Publication No. US 2019/0129821 A1 (Lee hereinafter).

Regarding claim 7, the method of claim 1,
Akyamac does not explicitly teach 
generating at least one chained predictive function, wherein the chained predictive function includes an input variable that is a diagnostic result output from at least one other predictive function.
Lee teaches:

generating at least one chained predictive function, wherein the chained predictive function includes an input variable that is a diagnostic result output from at least one other predictive function (Para 0213 – the server sequentially determines one or more additional data items representing the future trend using the forecast series as a predictive function. For example, using the forecast series as a predictive function, the server devices can determine a single data item representing the predicted future value of the performance metric that is "one step ahead" of the historical measurements, e.g., the predicted value is used as input value of the predictive function of forecast series for next measurement in the time-series data sequence).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Akyamac to include the teachings of Lee. The motivation for doing so is to allow a system to anticipate anomalies of network better and respond appropriately given past conditions.- 29 -DOCS 123144-014UT1/2670836.1
Regarding claim 14, 

Claim 14 is analyzed and interpreted as a non-transitory computer readable storage media of claim 7.


Regarding claim 20, 

Claim 20 is analyzed and interpreted as an apparatus of claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445